      Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 1 of 28



 1 JASON D. GUINASSO, ESQ. (SBN# 8478)
   HUTCHISON & STEFFEN, PLLC
 2 500 Damonte Ranch Parkway, Suite 980
   Reno, NV 89521
 3 Telephone: (775) 853-8746
   Facsimile: (775) 201-9611
 4 jguinasso@hutchlegal.com
   Attorney for Plaintiffs
 5 Rebekah Charleston; Angela Delgado-Williams;
   and Leah Albright-Byrd
 6

 7                           UNITED STATES DISTRICT COURT

 8                                  DISTRICT OF NEVADA

 9
     REBEKAH CHARLESTON; ANGELA                    Case No.: 3:19-cv-00107-MMD-WGC
10   DELGADO-WILLIAMS; and LEAH
     ALBRIGHT-BYRD;
11
                      Plaintiffs,
12                                                     PLAINTIFFS’ OPPOSITION TO
            vs.                                       RUSSELL GREER’S MOTION TO
13                                                     INTERVENE AS DEFENDANT
     STATE OF NEVADA; STEVE SISOLAK,
14   in his capacity as Governor of the State of
     Nevada, and the
15   LEGISLATURE OF THE STATE OF
     NEVADA;
16
                     Defendants.
17

18         Plaintiffs Rebekah Charleston, Angela Delgado-Williams, and Leah Albright-Byrd

19 by and through their undersigned counsel of record, hereby oppose the July 10, 2019,

20 Motion to Intervene filed by Russell Greer (“Greer”) (ECF No. 45).

21                       MEMORANDUM OF POINTS AND AUTHORITIES

22           I.    INTRODUCTION

23         While Greer may be a person who should be deposed and/or called as a witness to

24 support Plaintiffs’ causes of action against the State of Nevada, Greer’s Motion to Intervene

25
                                            Page 1 of 18
      Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 2 of 28



 1 should be denied because his motion is not timely and he has otherwise failed to establish that

 2 he is entitled to intervention as of right under Federal Rule of Civil Procedure 24(a)(2) or

 3 permissive intervention under Federal Rule of Civil Procedure 24(b)(1)(B).

 4          Greer, a resident of the State of Utah, brazenly admits to violating federal law by

 5 routinely traveling in interstate commerce to buy access to women’s bodies in Nevada.

 6 Greer’s pleading provides another example of why Nevada’s system of legalization cannot

 7 co-exist with the federal law so long as individuals are encouraged to travel to Nevada through

 8 interstate and foreign commerce. The mere existence of the legal system in Nevada

 9 encourages this conflict with federal law because it is the only state in the country that permits

10 prostitution in brothels. As Greer has so poignantly illustrated for the Court, Nevada’s legal

11 system commodifies women and creates an expectation and demand for individuals to travel

12 to Nevada from other states and countries to buy a woman’s body. Because the brothel

13 industry, under the color of state law in Nevada, openly and notoriously persuades, induces,

14 entices, and coerces individuals to travel in interstate commerce to buy people for acts of

15 prostitution, Nev. Rev. Stat. 201.354(1) and Nev. Rev. Stat. 244.345(8) cannot exist

16 simultaneously with 18 U.S.C.§ 2422(a) and 22 U.S.C. § 7101-7114 and is preempted and in

17 violation of the Supremacy Clause of the U.S. Constitution.

18          Sex trafficking, as defined by the Trafficking Victims Protection Act, includes all

19 pimping and sex buying. Greer’s Motion to Intervene provides evidence to support Plaintiffs’

20 claim that the State’s creation of an intrastate commercialized prostitution market exerts a

21 substantial economic effect, namely, the creation of an interstate and foreign prostitution

22 market; therefore, Greer’s Motion to Intervene lends support to the fact that Nevada’s legal

23 brothels, operating under Nev. Rev. Stat. 201.354(1) and Nev. Rev. Stat. 244.345(8), are in

24 violation of and in direct conflict with: (1) 42 U.S.C. § 1983, the federal Mann Act, codified

25
                                               Page 2 of 18
      Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 3 of 28



 1 at 18 U.S.C. §§ 2421–2424 (Mann Act); and (2) the Victims of Trafficking and Violence

 2 Protection Act of 2000, codified at 22 U.S.C. §§ 7101–7114 (TVPA).

 3         The State of Nevada has not only failed to enact, uphold, and conform to federal law

 4 with respect to prostitution and sex trafficking, but it has also encouraged men like Greer to

 5 travel across state lines to take advantage of a state-sanctioned supply chain of organized

 6 sexual exploitation. To remain viable, Nevada’s legal system must induce, persuade, entice,

 7 and coerce individuals like Greer to enter into interstate and foreign commerce to engage in

 8 the purchase of human beings for sex in order to remain economically viable. Without the

 9 inflow of individuals like Greer into interstate and foreign commerce to engage in prostitution,

10 the legal system would collapse. Like Greer, the majority of men who buy women for sex

11 come from out-of-state. Likewise, the women bought, sold, and trafficked to Nevada come

12 from other states and countries outside the State of Nevada. These men and women enter

13 into interstate and foreign commerce and come to Nevada to engage in prostitution as a result

14 of the unfettered advertising and marketing of Nevada’s legal brothels outside the State of

15 Nevada through hundreds of websites, social media accounts, and other mass media used to

16 persuade, induce, and entice men and women to come to Nevada to engage in prostitution in

17 direct violation of federal law. Consequently, thousands of women, just like the Plaintiffs in

18 this case, are illegally trafficked to the State of Nevada to satisfy the demand of tens of

19 thousands of sex buyers who come to Nevada expecting and demanding to purchase and

20 sexually consume these women. The legal system Nevada has created is in conflict with the

21 federal laws specifically enacted to stop trafficking and prostitution nationally and

22 internationally.

23   ///

24 / / /

25
                                              Page 3 of 18
      Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 4 of 28



 1          Greer is not entitled to intervention as of right under FRCP 24(a) because he does not

 2 have a legally protectable interest in this case. Greer has inappropriately used his Motion to

 3 Intervene as an avenue to express his personal animosity for attorney Guinasso. With or

 4 without the existence of the current Nevada law which allows for certain counties to license

 5 brothels, there is not a constitutional or statutory right for Greer to travel to Nevada from Utah

 6 to purchase a woman’s body for his personal sexual gratification. Even if Greer had a legally

 7 protectable interest, which he does not, he has failed to establish that his interests are

 8 sufficiently different from the existing Defendants defending the challenged constitutionality

 9 of Nevada state laws and county ordinances. Greer’s objectives are the same as the current

10 Defendants, to defend the legality and constitutionality of Nev. Rev. Stat. 201.354(1), Nev.

11 Rev. Stat. 244.345(8), and the related ordinances of Elko, Lander, Lyon, Mineral, Nye,

12 Storey, and White Pine Counties, licensing brothels under Nevada law.

13          Despite Greer admitting in his Motion to Intervene that he violates federal law multiple

14 times a year by traveling across state lines to engage in prostitution, this Court should deny

15 Greer’s Motion to Intervene as of right because Defendants State of Nevada, et. al., will

16 adequately protect Greer’s interests as a person of the general public under the standards set

17 forth by the U.S. Court of Appeals for the Ninth Circuit. The Ninth Circuit has taken an

18 especially narrow view of allowing private citizens to intervene on the same side as

19 governmental entities in defense of state and federal laws. Fed. R. Civ. P. 24(a)(2)) provides

20 that a court must permit a person who satisfies certain requirements to intervene as of right in

21 a lawsuit "unless existing parties adequately represent [his] interest." In general, "if an

22 applicant for intervention and an existing party share the same ultimate objective, a

23 presumption of adequacy of representation arises." Citizens for Balanced Use v. Montana

24 Wilderness Ass'n, 647 F.3d 892, 898 (9th Cir. 20ll); accord Peruy v. Prop. I Official

25
                                               Page 4 of 18
      Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 5 of 28



 1 Proponents, 587 F.3d 947, 95-51 (9th Cir. 2009) ("Where the party and the proposed

 2 intervenor share the same 'ultimate objective,' a presumption of adequacy of representation

 3 applies."). This is especially true where an intervenor is seeking to join a lawsuit on the

 4 same side as a governmental entity. "In the absence of a very compelling showing to

 5 the contrary (emphasis added), it will be presumed that a state adequately represents its

 6 citizens when the applicant shares the same interest." Arakaki v. Cayetano, 324 F.3d 1078,

 7 1086 (9th Cir. 2003) (quotation marks omitted and emphasis added); accord Prete v.

 8 Bradbury, 438 F3d 949, 956 (9th Cir. 2006). An intervenor's failure to satisfy this

 9 requirement is fatal to [his] application." Perry, 587 F.3d at 950 (emphasis added). Greer

10 is not entitled to intervention as of right under FRCP 24(a) because he has failed to

11 establish that his interests are sufficiently different from the existing Defendants in

12 defending the challenged constitutionality of Nevada state laws and related county

13 ordinances. Because Greer’s objectives are ultimately the same as the current named

14 Defendants, a presumption of adequacy of the State of Nevada’s representation arises. In this

15 regard, it is well-established that absent a very compelling showing to the contrary, the Nevada

16 Attorney General is fully capable of adequately representing the current Defendants in their

17 defense of Nevada’s laws, including the specific constitutional and federal statutory

18 challenges brought by Plaintiffs. Greer has failed to make any compelling showing that

19 Greer’s sexual pleasures or “interest” in defending the constitutionality of Nevada law, and

20 upholding state laws regulating prostitution cannot or will not be adequately represented by

21 the Nevada Attorney General.

22          Finally, Greer is not entitled to permissive intervention, which is rarely granted when

23 the requirements for intervention as of right are not met. Only in an unusual case does a

24 court, in its discretion, find reason to add additional parties to a lawsuit, given the attendant

25
                                              Page 5 of 18
      Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 6 of 28



 1 increase in expenditure of the parties’ and the courts’ time and resources, particularly where,

 2 as here, the existing parties can already effectively litigate the dispute. The Court should deny

 3 Greer’s Motion to Intervene and allow the parties to proceed to resolution of Plaintiffs’

 4 claims in an efficient and expeditious manner.

 5           II.   BACKGROUND

 6          On February 25, 2019, Plaintiff REBEKAH CHARLESTON, a victim of sex

 7 trafficking who was trafficked through Nevada’s legal brothel system, filed this present

 8 lawsuit against the STATE OF NEVADA; STEVE SISOLAK, in his capacity as Governor of

 9 the State of Nevada, and the LEGISLATURE OF THE STATE OF NEVADA (hereinafter

10 collectively referred to as “Defendants”). This lawsuit seeks an order declaring Nev. Rev. Stat.

11 201.354(1), Nev. Rev. Stat. 244.345(8), and the ordinances of Elko, Lander, Lyon, Mineral,

12 Nye, Storey, and White Pine Counties, which license brothels, unconstitutional, null, and void

13 as preempted by federal law. This lawsuit further seeks a preliminary and permanent

14 injunction be issued prohibiting the State of Nevada and all of its political subdivisions from

15 continuing to implement, enforce, or put into force and effect Nev. Rev. Stat. 201.354(1) and

16 Nev. Rev. Stat. 244.345(8). Additionally, this law suit also requests an order for the State to

17 create and fund a “Nevada Sex Trade Exit Fund” to provide mental health services, rent

18 assistance, job training, scholarships, and funding for medical treatments for women

19 prostituted through Nevada’s legal brothels.

20          Plaintiff Charleston was trafficked to Nevada and sent by her trafficker to “work” in a

21 Nevada brothel. While in the brothel, Plaintiff Charleston was not permitted to turn down a

22 sex buyer, was a victim of serial rape for profit, and suffered multiple violent rapes and

23 assaults. Any money not taken by the brothel owners was surrendered to her trafficker. During

24 the ten years Ms. Charleston was sexually exploited, mostly in Nevada, Ms. Charleston was

25
                                              Page 6 of 18
      Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 7 of 28



 1 also prostituted at multiple legal escort agencies in Las Vegas. Escort agencies in Las Vegas

 2 facilitate illegal prostitution to meet the high demand of people traveling to Nevada to

 3 purchase sex, most of whom incorrectly believe it is legal everywhere in the state. Legal escort

 4 agencies in Las Vegas are fronts for sex trafficking rings to operate. Las Vegas is a well-

 5 known destination for people who are in the market to buy women for sex. The advertising

 6 and marketing from legal brothels in places like Nye County and Lyon County persuade,

 7 induce and entice people to travel to Nevada from across the country and all over the world

 8 to purchase prostituted persons in Nevada.

 9                 Plaintiff Charleston was sexually trafficked for more than ten (10) years before

10 she finally escaped when federal authorities became involved. Plaintiff Charleston argues in

11 her Complaint that the practice of legalized prostitution in Nevada is regressive, oppressive,

12 and has predatory dependence on economically vulnerable persons. She is asking the Court to

13 redress the harms inflicted upon her and countless others, and to put an end to the purported

14 legal loopholes created by the conflict between federal and state laws allowing traffickers to

15 profit from the exploitation and industrialization of women’s bodies.

16         As a result of the media attention that arose from Plaintiff Charleston initiating her

17 lawsuit, dozens of women came forward because they had also been trafficked in Nevada. To

18 date, two of these women have joined in this present lawsuit as of March 18, 2019.

19         Plaintiff ANGELA DELGADO-WILLIAMS, was sex trafficked through a sex

20 trafficking ring guised as a legal escort service. While a victim of sex trafficking, Ms.

21 Delgado-Williams was sent by her trafficker from Las Vegas, Nevada, to large cities all over

22 the nation such as Chicago, Illinois and Boston, Massachusetts, and was sold for sex. In

23 dealing with sex buyers in Las Vegas, most of the sex buyers incorrectly believed that

24 prostitution was legal in all of Nevada, and the escort service took advantage of this

25
                                              Page 7 of 18
      Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 8 of 28



 1 misconception. Ms. Delgado-Williams most frequently interacted with sex buyers who

 2 traveled to Nevada for the sole purpose of purchasing women for sex, whether it was for a

 3 “newly divorced party,” a “bachelor party,” or a corporate CEO wishing to privately cheat on

 4 his wife. The sex buyers traveled across state lines to purchase sex from victims of sex

 5 trafficking. Any money Ms. Delgado-Williams received from sex buyers was sent to her

 6 trafficker. The sex trafficking ring guised as a legal escort service was successfully and

 7 strategically planted in Las Vegas, Nevada to intercept prostitution tourists planning to travel

 8 from Las Vegas, Nevada to the near cities of Pahrump, Nevada or Crystal, Nevada where the

 9 closest legal brothels were located.

10          Plaintiff, LEAH ALBRIGHT-BYRD, who is a victim of sex trafficking was trafficked

11 through Nevada’s illegal sex trade. Ms. Albright-Byrd was the young age of 14 when she

12 became a victim of sex trafficking. Ms. Albright-Byrd was exploited by her traffickers and

13 was trafficked from the Bay Area in California to Reno and Las Vegas to make money off the

14 prostitution tourism demand in Nevada. Ms. Albright-Byrd most frequently witnessed sex

15 buyers have the misconception that prostitution was legal in Reno, Nevada and Las Vegas,

16 Nevada.

17          Notably, Ms. Albright-Byrd was under the gross misconception that prostitution and

18 sex trafficking was legal in Nevada. Nevada was a regular location for Ms. Albright-Byrd to

19 be sex trafficked. No matter where else her traffickers would take her, they would always

20 return to Nevada to sell Ms. Albright-Byrd and others similarly situated to her because Nevada

21 is the state where there was and is the greatest demand for prostitution whether legal or illegal.

22          Ms. Charleston, Ms. Delgado-Williams and Ms. Albright-Byrd have been irreparably

23 harmed. By disregarding federal law, the acts of Defendants State of Nevada, et al., including,

24 without limitation, authorizing a legalized commercial prostitution market to operate in the

25
                                               Page 8 of 18
      Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 9 of 28



 1 State, have created the danger that has led to the irreparable harm suffered by the Plaintiffs

 2 and other victims of sex trafficking by exposing them to the dangers of sex trafficking and

 3 prostitution (i.e., serial rape, sexual servitude, sexual and physical assault, psychological

 4 trauma, bodily injury, and risk of sexually transmitted diseases) without protections from the

 5 inherent dangers that the federal law was enacted to prevent. Further, Plaintiffs submit that,

 6 because the brothel industry in Nevada openly and notoriously persuades, induces, entices,

 7 and coerces individuals to travel in interstate commerce to buy people for acts of prostitution,

 8 Nev. Rev. Stat. 201.354(1) and Nev. Rev. Stat. 244.345(8) cannot exist simultaneously with

 9 18 U.S.C.§ 2422(a) and 22 U.S.C. § 7101-7114 and thereby is preempted and in violation of

10 the Supremacy Clause of the U.S. Constitution.

11          III.    ARGUMENT

12          Greer’s Motion to Intervene is untimely. Greer has failed to establish that he is entitled

13 to intervention as of right under Federal Rule of Civil Procedure 24(a)(2) or permissive

14 intervention under Federal Rule of Civil Procedure 24(b)(1)(B). Therefore, the Court should

15 deny the Motion to Intervene and allow the parties to proceed to resolution of Plaintiffs’ claims

16 in an efficient and expeditious manner, without allowing Greer’s sexual desires to enter into

17 the lawsuit and potentially harass and potentially trigger post-traumatic stress in Plaintiffs,

18 potential additional plaintiffs, and witnesses by bringing in a sex buyer who believes he has a

19 “legal right” to access the bodies of Plaintiffs and those similarly situated to Plaintiffs.

20                      1. Greer’s Motion to Intervene is Untimely

21          In determining timeliness of motion to intervene as of right, factors to be weighed

22 include: stage of proceeding at which applicant seeks to intervene; prejudice to other party;

23 and reason for and length of delay. Fed.Rules Civ.Proc.Rule 24(a)(2), 28 U.S.C.A.

24 Orange County v. Air California, 799 F.2d 535 (9th Cir. 1986).

25
                                               Page 9 of 18
     Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 10 of 28



 1          To determine whether [a] motion to intervene is timely, courts look to [the] date that

 2 movant knew or should have known that any of his rights would be directly affected by

 3 litigation. Fed. R. Civ. P. 24(a). United States v. Bank of Am., 303 F.R.D. 114 (D.D.C. 2014).

 4          This instant case has received nationwide media coverage since its inception and

 5 therefore is a well-publicized lawsuit. Here, Greer should have known that his sexual

 6 pleasures or “rights” would be affected on February 25, 2019, indeed the date the original

 7 complaint was filed, and the same date of distribution of the first national press release alerting

 8 the general public through countless media outlets of the initiation of this suit. See Exhibit 1

 9 at PLTFS0001-PLTFS0092 (Press releases, distribution list, and national media articles

10 regarding lawsuit). In fact, this case has received so much media coverage that the first

11 Motion to Intervene (ECF No. 11) in this case was filed on March 11, 2019, just 14 days after

12 the initiation of this case, and before any named Defendants notified of this case by traditional

13 means of service of process filed responses to the Complaint (ECF No. 22; ECF No. 31).

14          A district court has discretion to determine whether a motion to intervene was

15 timely, Fund for Animals, Inc. v. Norton, 322 F.3d 728, 732 (D.C.Cir.2003), weighing the

16 amount of time elapsed, the purpose of, and need for, intervention, and the prejudice to those

17 already parties in the case, United States v. AT & T, 642 F.2d 1285, 1295 (D.C.Cir.1980). To

18 determine whether a motion was timely, courts look to the date that the party seeking

19 to intervene “knew or should have known that any of [his] rights would be directly affected”

20 by the litigation. Nat'l Wildlife Fed'n v. Burford, 878 F.2d 422, 434 (D.C.Cir.1989), rev'd on

21 other grounds sub nom. Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871, 110 S.Ct. 3177, 111

22 L.Ed.2d 695 (1990).

23          Here, in addition to Greer having as much notice as any of the current Defendants in

24 this case, the Court should consider five months of time have elapsed in this case and allowing

25
                                               Page 10 of 18
     Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 11 of 28



 1 Greer to intervene would cause undue delay for all parties involved. Additionally, the purpose

 2 of Greer’s intervention is to represent his personal sexual pleasures, which in no way qualify

 3 as a “significant protectable interest” in this action. Nonetheless, Greer’s desire to uphold

 4 Nevada’s current laws are still represented adequately by the current Defendants. Further, this

 5 Court should consider the ripple effect of granting intervention to an out-of-state sex buyer to

 6 this case. Nevada’s legal brothels are estimated to generate more than seventy-five million

 7 dollars ($75,000,000) per year, while Las Vegas’s illegal prostitution market alone is

 8 estimated to gross over five billion dollars ($5,000,000,000) per year. See Exhibit 2 at

 9 PLTFS0093-PLTFS0098 (RONALD B. FLOWERS, PROSTITUTION IN THE

10 DIGITAL AGE: SELLING SEX FROM THE SUITE TO THE STREET? at pg. 42-46

11 (Praeger 2011)). Considering the thousands of sex buyers per month who are responsible for

12 the generated profits of legal brothels, Greer is likely not the only sex buyer interested in the

13 dismissal of this case. If Greer were granted intervention, it would allow for other sex buyers

14 to join this case causing further undue delay and prejudice, and frankly causing distraction

15 from the real issues in this case. If Greer or any sex buyer of the general public, were granted

16 intervention, he would first file a Motion to Dismiss, which has already been filed by all

17 named Defendants in this matter. The issues raised in his proposed Motion to Dismiss are not

18 different than the issues raised by the current named Defendants. The objective of any

19 proposed intervenor is ultimately going to be identical to the current Defendants, to defend

20 the legality and constitutionality of Nev. Rev. Stat. 201.354(1), Nev. Rev. Stat. 244.345(8)

21 and the related ordinances of Elko, Lander, Lyon, Mineral, Nye, Storey, and White Pine

22 Counties, licensing brothels under Nevada law. There is no need for Greer’s perspective,

23 except that of a witness to support Plaintiffs’ causes of action, that the State of Nevada has

24 created a national and international sex tourism destination in Nevada which induces, entices,

25
                                              Page 11 of 18
      Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 12 of 28



 1 and coerces individuals like Greer to enter into interstate and foreign commerce to engage in

 2 the purchase of human beings for sex, in direct conflict with current federal laws.

 3          Therefore, this Court should deny Greer’s Motion to Intervene as untimely because:

 4 (1) Greer should have known his sexual pleasures or “rights,” which do not amount to a

 5 “significantly protectable interest” would be affected on February 25, 2019, five months ago

 6 with national media coverage of this case; (2) the purpose of Greer’s requested intervention

 7 is to uphold the current laws of Nevada which are adequately represented by the current named

 8 Defendants; and (3) allowing Greer to intervene in this case would prejudice the current

 9 parties allowing for other sex buyers to intervene causing extreme undue delay to this case.

10                      2. Greer is Not Entitled to Intervention as of Right

11                To intervene as of right under Federal Rule of Civil Procedure 24(a)(2), the

12 movant must claim “an interest relating to the property or transaction that is the subject of the

13 action, and [that the movant] is so situated that disposing of the action may as a practical matter

14 impair or impede the movant’s ability to protect its interest, unless existing parties

15 adequately represent that interest.” In the Ninth Circuit, a party seeking to intervene as of right

16 under Rule 24(a)(2) must meet four requirements: (1) the movant must timely move to

17 intervene; (2) the movant must have a significantly protectable interest relating to the

18 property or transaction that is the subject of the action; (3) the movant must be situated such

19 that the disposition of the action may impair or impede the party's ability to protect that

20 interest; and (4) the applicant’s interest must not be adequately represented by existing

21 parties. Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003), as amended (May 13,

22 2003). “The party seeking to intervene bears the burden of showing that all the requirements

23 for intervention have been met.” U.S. v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir.

24 2004) (citation omitted). Failure to satisfy any one of the requirements is fatal to the

25
                                               Page 12 of 18
     Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 13 of 28



 1 application. California ex rel. Van de Kamp v. Tahoe Reg'l Planning Agency, 792 F.2d 779,

 2 781 (9th 20 Cir.1986).

 3         Here, the Court should not grant Greer’s request to intervene because his alleged

 4 “ interests” are adequately represented by existing acting government Defendants. Further,

 5 there is no protection under the U.S. Constitution or the Nevada Constitution that grants Mr.

 6 Greer the right to sexual pleasure. The “most important factor” to determine whether a

 7 proposed intervenor is adequately represented by a present party to the action is “how the

 8 [intervenor's] interest compares with the interests of existing parties.” Arakaki, 324 F.3d at

 9 1086 (citations omitted). Where the party and the proposed intervenor share the same

10 “ultimate objective,” a presumption of adequacy of representation applies, and the intervenor

11 can rebut that presumption only with a “compelling showing” to the contrary. Id. (citing     5

12 LULAC, 131 F.3d at 1305). Despite Greer’s outrageous contention that this case could have

13 “direct, immediate, and harmful effects upon Greer” and that he should be granted

14 intervention on the grounds that he will potentially be “forced … to decide between

15 following absurd laws that make all sex work a crime, if the laws are struck down, or be forced

16 to engage in illegal activity…” (See Docket No. 45, pg. 12). Even “interpret[ing] the

17 requirements broadly in favor of intervention,” Donnelly, 159 F.3d at 409 (citation omitted),

18 it is clear that his “ultimate objective” and the “ultimate objective” of the State of Nevada,

19 et. al., are identical, to wit, to defend the legality and constitutionality of Nev. Rev. Stat.

20 201.354(1), Nev. Rev. Stat. 244.345(8), and the related ordinances of Elko, Lander, Lyon,

21 Mineral, Nye, Storey, and White Pine Counties, licensing brothels under Nevada law.

22 Greer’s interest in defending the constitutionality of Nevada’s laws creating an interstate and

23 foreign prostitution market is not “meaningfully distinct” from the State’s interest in

24 defending the constitutionality of its statutes. Because Greer’s objectives are ultimately the

25
                                             Page 13 of 18
     Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 14 of 28



 1 same as the current named Defendants, a presumption of adequacy of the State of Nevada’s

 2 representation applies.

 3                     3. Greer is Not Entitled to Permissive Intervention and Failed to

 4                           Make any Compelling Showing to the Contrary.

 5          Federal Rule of Civil Procedure 24(b)(1)(B) states that, on timely motion, the district

 6 court may permit anyone to intervene who has a claim or defense that shares with the main

 7 action a common question of law or fact. The applicant must show: (1) independent grounds

 8 for jurisdiction; (2) the motion is timely; and (3) the applicant’s claim or defense, and the main

 9 action, have a question of law or a question of fact in common. Perry v. Proposition 8 Official

10 Proponents, 587 F.3d 947, 955 (9th Cir. 2009). Even if the applicant satisfies the threshold

11 requirements, however, courts retain authority and discretion to deny permissive intervention.

12 Id. In exercising its discretion to consider permissive intervention, the “court should consider

13 whether intervention will unduly delay or prejudice the original parties, whether the

14 applicant’s interests are adequately represented by existing parties, and whether judicial

15 economy favors intervention.” PEST Comm. v. Miller, 648 F. Supp. 2d 1202, 1214 (D.

16 Nev.2009) (citing Venegas v. Skaggs, 867 F.2d 527, 530–31 (9th Cir. 1989)).

17          Here, the Court should not grant Greer’s request to intervene herein because his

18 alleged interests are adequately represented by existing parties and intervention will likely

19 cause delay and undue prejudice.

20                     1. Greer’s Interests are adequately represented.

21          Permissive intervention, like intervention of right, should be denied when the proposed

22 intervenor’s interests are adequately represented by existing parties. PEST Committee, 648 F.

23 Supp. 2d at 1214; Venegas, 867 F.2d at 530 (quoting State of Cal. v. Tahoe Regional Planning

24 Agency, 792 F.2d 775, 779 (9th Cir. 1986)) (“[A] court in deciding whether to permit

25
                                              Page 14 of 18
     Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 15 of 28



 1 intervention should evaluate whether the movant’s interests are adequately represented by

 2 existing parties.”). As set forth in detail above, Greer has not shown that the current

 3 Defendants will not adequately represent his interests. To the contrary, because the Nevada

 4 Attorney General will be representing an existing party in defense of the constitutionality of

 5 Nevada law, it is presumed that Greer’s interests in that identical objective are adequately

 6 represented. Greer has not carried his burden of overcoming this presumption. Therefore, this

 7 Court should deny Greer’s request for permissive intervention.

 8                      2. Intervention will cause undue delay and prejudice.

 9          Even if threshold requirements were met, courts may deny permissive intervention if

10 there is possible prejudice to the original parties to the litigation and if judicial economy will

11 not be served by permitting the requested intervention. See Moore’s Fed. Practice, 3d Ed.,

12 Sec. 24.10(1) (2003). Because the Nevada Attorney General’s office adequately represents

13 the general interests of Greer in this action, his intervention and participation will serve no

14 purpose other than to raise extraneous issues that will increase the workload and costs for all

15 parties involved, potentially prejudicing Plaintiffs and delaying resolution of this litigation.

16 Because Greer’s intervention would adversely impact judicial economy and unduly delay this

17 litigation, his request should be denied. See PEST Comm., 648 F. Supp. 2d at 1214 (denying

18 permissive intervention where adding intervenors “as parties would unnecessarily encumber

19 the litigation”).

20          Moreover, allowing Greer intervention will more than likely harass and potentially

21 trigger post-traumatic stress in Plaintiffs, potential additional plaintiffs, and potential

22 witnesses that Plaintiffs may call. Greer is a man who purchases sex acts in Nevada brothels,

23 and in the few pages of his Motion to Intervene he has explained his twisted belief that he has

24 a right to access women’s bodies because of Nevada law, bodies like Plaintiffs’ and those

25
                                              Page 15 of 18
     Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 16 of 28



 1 similarly situated to Plaintiffs. To Plaintiffs, Greer represents the serial rape Plaintiffs each

 2 had to endure while being trafficked, to Plaintiffs Greer represents a sexual encounter that has

 3 caused years of post-trauma. The attitude and general beliefs of Greer, that maintain that the

 4 bodies of prostituted persons in brothels are commodities to which he has a right, to have

 5 caused immeasurable damage to each Plaintiff in this current subject matter. Therefore,

 6 Plaintiffs respectively submit that this Court should be mindful of this painful and unnecessary

 7 dynamic and deny permissive intervention.

 8                                         IV.     CONCLUSION

 9         For the reasons stated above, this Court should deny Greer’s Motion to Intervene.

10

11 DATED this 24th day of July, 2019.             HUTCHISON & STEFFEN, PLLC

12

13                                                By: /s/ Jason D. Guinasso
                                                  JASON D. GUINASSO, ESQ. (SBN# 8478)
14                                                Attorney for Plaintiffs

15

16

17

18

19

20

21

22

23

24

25
                                              Page 16 of 18
      Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 17 of 28



 1                                 CERTIFICATE OF SERVICE

 2            Pursuant to FRCP 5(b), I certify that I am an employee of Hutchison & Steffen,

 3 PLLC, over the age of 21 years, and not a party to nor interested in the within action. I certify

 4 that on this date, the foregoing was electronically filed with the United States District Court.

 5 Electronic service of the foregoing document shall be made in accordance with the Master

 6 Service List as follows:

 7          Gregory Louis Zunino GZunino@ag.nv.gov, sgeyer@ag.nv.gov
            Kevin C. Powers kpowers@lcb.state.nv.us
 8          Gus W Flangas gwf@fdlawlv.com, cjm@fdlawlv.com, lmr@fdlawlv.com
            Jessica K Peterson jkp@fdlawlv.com, fi@fdlawlv.com
 9
     Dated: July 24, 2019.
10

11                                                         /s/ A. Otutaha
                                                           Employee of Hutchison & Steffen, PLLC
12                 Pursuant to FRCP 5(b), I certify that I am an employee of Hutchison & Steffen,

13 PLLC, over the age of 21 years, and not a party to nor interested in the within action. I certify

14 that on this date, I caused the foregoing to be served by U.S. Mail on all parties in said action

15 by placing a true and correct copy thereof enclosed in a sealed envelope designated for

16 outgoing mail, addressed as set forth below:

17   Russell Greer
     6337 South Highland Dr.
18   #209
     Holladay, UT 84121
19
     Dated: July 24, 2019
20
                                                              /s/ A. Otutaha
21                                                            Employee of Hutchison & Steffen,
                                                              PLLC
22

23

24

25
                                              Page 17 of 18
     Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 18 of 28



 1                                       List of Exhibits

 2

 3   Description                                                       Bates Range

 4   Exhibit 1-Press releases, distribution list, and national media   PLTFS0001-
     articles regarding lawsuit                                        PLTFS0092
 5
     Exhibit 2- Ronald B. Flowers, Prostitution In The Digital Age:    PLTFS0093-
 6   Selling Sex From The Suite To The Street? At Pg. 42-46 (Praeger   PLTFS0098
     2011)
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                           Page 18 of 18
Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 19 of 28




              EXHIBIT 1
   Press releases, distribution list, and national
         media articles regarding lawsuit
             (PLTFS0001-PLTFS0092)




              EXHIBIT 1


                                                                      PLTFS0001
            Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 20 of 28


CONTACT INFORMATION:
Jason D. Guinasso, Esq.
Hutchison & Steffen, PLLC
(775) 853-8746
jguinasso@hutchlegal.com

RELEASE DATE:
February 25, 2019



LAWSUIT FILED TO END STATE-SANCTIONED SEX TRAFFICKING IN NEVADA

               Suit Seeks End to Nevada’s History of Commercial Sexual Exploitation
                                  and Commodification of Women
RENO, Nevada, February 25, 2019 — A complaint was filed today, February 25, 2019, in United States District
Court against the State of Nevada. The lawsuit seeks an order declaring Nev. Rev. Stat. 201.354(1), Nev. Rev.
Stat. 244.345(8), and the ordinances of Elko, Lander, Lyon, Mineral, Nye, Storey, and White Pine Counties,
licensing brothels unconstitutional, null, and void as preempted by federal law; and, a preliminary and permanent
injunction be issued prohibiting the State of Nevada and all of its political subdivisions from continuing to
implement, enforce, or put into force and effect Nev. Rev. Stat. 201.354(1) and Nev. Rev. Stat. 244.345(8).
Additionally, the law suit also requests an order for the State to create and fund a “Nevada Sex Trade Exit Fund”
to provide mental health services, rent assistance, job training, scholarships, and funding for medical treatments
for women prostituted through Nevada’s legal brothels. The complaint specifically argues, “The State’s creation
of an intrastate commercialized prostitution market exerts a substantial economic effect, namely, the creation of
an interstate and foreign prostitution market; therefore, Nevada’s legal brothels, operating under Nev. Rev. Stat.
201.354(1) and Nev. Rev. Stat. 244.345(8), are in violation of and direct conflict with U.S.C. 18 § 2422(a)
(2018).”

Jason D. Guinasso, managing partner of Hutchison & Steffen’s Northern Nevada office, represents the plaintiff,
Rebekah Charleston, who is a victim of sex trafficking that was trafficked through Nevada’s legal brothel system.
While a victim of trafficking, Ms. Charleston was sent by her trafficker to “work” in the brothel. Here, she was
not permitted to turn down a sex buyer, was a victim of serial rape for profit, and suffered multiple violent rapes
and assaults. Any money not taken by the brothel owners was sent to her trafficker. The practice of legalized
prostitution in Nevada is regressive, oppressive, and has predatory dependence on economically vulnerable
persons. This suit seeks to end the legal loopholes which provide the way for brothel owners, pimps, and
traffickers to profit from the exploitation and industrialization of women’s bodies.

The complaint also asserts that, under the cover of Nevada law legalizing prostitution, brothels, brothel owners
and operators, and the women bought and sold in brothels for sex, actively and intentionally persuade, induce,
entice, and coerce men and women to travel in interstate commerce to engage in prostitution by advertising and
marketing brothels and the sale of people for sex to individuals outside the State of Nevada through hundreds of
websites, social media accounts, and other mass media. It then provides numerous specific examples in support
of this assertion. “Clearly, based on the marketing, advertising and brothel owner’s own admissions, participants
in Nevada’s legal brothel industry are, “knowingly persuad[ing], induc[ing], entic[ing], or coerc[ing] …
individual[s] to travel in interstate or foreign commerce… to engage in prostitution,” in violation of federal law.”
Guinasso argued.


   If you would like more information about this topic, please call (775) 853-8746 or email jguinasso@hutchlegal.com
                                                                                                             PLTFS0002
            Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 21 of 28


In addition to the irreparable harm suffered by Ms. Charleston and the countless other women just like her, the
complaint alleges Nevada’s legalized prostitution market has exerted substantial secondary effects on the
community at-large. Numerous studies have shown prostitution and sex trafficking are inextricably linked and
wherever legal prostitution exists, sex trafficking increases. As a result, Nevada’s illegal sex trade is estimated to
be twice as large as other states and its commercial sex market, when adjusted for population, is by far the largest
of any state. The State of Nevada has not only failed to enact and uphold federal law, but also allowed Nevadans
and those trafficked to Nevada to be exploited to become victims to this underregulated, exploitative industry.

In addition to the relief she is seeking in federal court, Ms. Charleston and other victims like her are hopeful that
the State of Nevada will agree with the points, authorities, arguments and evidence set forth in her Complaint and
take this opportunity to repeal the laws that sanction sexual exploitation. In support of victims of sex trafficking,
Mr. Guinasso believes this is the right time to bring these issues to the attention of the courts and lawmakers.
"We appear to have a Governor, an Attorney General, a Legislature and a Court system in Nevada that care about
protecting women and ending sex trafficking and prostitution. Perhaps they will take the initiative to strike down
and change current Nevada law given the clear conflict with federal law and the harms inflicted upon countless
numbers of women."

The complaint and exhibits to the complaint can be made available upon request. Please email
bfrancis@hutchlegal.com, or call (775) 853-8746.

Hutchison & Steffen is a solution-driven, client-centric law firm employing over 40 experienced attorneys and
serving clients across Nevada from our offices in Las Vegas, Reno, and Lake Tahoe. For more information, please
visit hutchlegal.com.


                                                         ###




   If you would like more information about this topic, please call (775) 853-8746 or email jguinasso@hutchlegal.com
                                                                                                             PLTFS0003
Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 22 of 28




                             Page 1 of 10
                                                                      PLTFS0004
     Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 23 of 28
LAWSUIT FILED TO END STATE-SANCTIONED SEX TRAFFICKING IN
                        NEVADA




 CROSSROADSTODAY           DOUBLET                      EAGLE             FOX34
     VICTORIATX           LUBBOCKTX                   LUBBOCKTX         LUBBOCKTX




        KAKE                KEYC                         KFMB            KFMBAM
 WICHITA-HUTCHINSON       MANKATOMN                   SAN DIEGOCA      SAN DIEGOCA
       PLUSKS




      KFMBFM                KFVE                         KITV              KLKN
    SAN DIEGOCA           HONOLULUHI                  HONOLULUCA    LINCOLN & HASTINGS-
                                                                          KRNYNE




       KOTV                 KQCW                         KTVN             KUAM
      TULSAOK              TULSAOK                      RENONV           GUAMGU




       KWTV                  KXXV                     LUBBOCK CW          MAGIC
  OKLAHOMA CITYOK     WACO-TEMPLE-BRYANTX              LUBBOCKTX        LUBBOCKTX


                                       Page 2 of 10
                                                                                  PLTFS0005
     Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 24 of 28




  MYLUBBOCKTV              OLDIES                        RFDTV              ROCK
   LUBBOCKTX             LUBBOCKTX                     NASHVILLENE        LUBBOCKTX




TELEMUNDOLUBBOCK            WBBH                          WBCB              WBOC
    LUBBOCKTX         FT. MYERS-NAPLESFL              YOUNGSTOWNOH       SALISBURYMD




       WENY                WFMJ                          WGTA               WICZ
     ELMIRA, NY        YOUNGSTOWNOH                    ATLANTAGA        BINGHAMTONNY




       WLNE                WRCB                        WSIL                  WVIR
  PROVIDENCE-NEW       CHATTANOOGATN            PADUCAH-CAPE GIRARD-   CHARLOTTESVILLEVA
    BEDFORDRI                                        HARSBGIL




       WZVN                YES FM                        AM950             KFMBCW
 FT. MYERS-NAPLESFL      LUBBOCKTX                     LUBBOCKTX         SAN DIEGOCA




       SNN TV         TELEMUNDO NEW             CAROLINA REPORTERS        WICU/WSEE
     LINCOLNNE             MEXICO                     & NEWS                ERIEPA
                          SANTA FE-                 COLUMBIASC
                       ALBUQUERQUENM




                                       Page 3 of 10
                                                                                    PLTFS0006
      Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 25 of 28




THE ARIZONA REPUBLIC    PITTSBURGH POST-                 NEWS OK           THE MARKETPLACE
     PHOENIX, AZ             GAZETTE                 OKLAHOMA CITY, OK      LOS ANGELES, CA
                          PITTSBURGH, PA




   DAILY HERALD         THE BUFFALO NEWS                  MINYANVILLE          ASK.COM
ARLINGTON HEIGHTS, IL       BUFFALO, NY                   NEW YORK, NY        OAKLAND, CA




  MY MOTHER LODE         STARKVILLE DAILY           BIG SPRING HERALD     THE PUNXSUTAWNEY
  MOTHER LODE, CA              NEWS                    BIG SPRING, TX           SPIRIT
                           STARKVILLE, MS                                  PUNXSUTAWNEY, PA




 WAPAKONETA DAILY       THE SALINE COURIER           SM DAILY EXPRESS       MAMMOTH TIMES
      NEWS                  BENTON, AR                 ST. MARYS, PA       MAMMOTH LAKES, CA
  WAPAKONETA, OH




   DECATUR DAILY        THE INYO REGISTER          THE EVENING LEADER     THE KANE REPUBLICAN
     DEMOCRAT               BISHOP, CA                ST. MARYS, OH             KANE, PA
     DECATUR, IN




 THE ONE OBSERVER         MALVERN DAILY                   SWEET WATER     STATESMAN EXAMINER
       NEWS                  RECORD                        REPORTER           COLVILLE, WA
    NEWTON, NC             MALVERN, AR                   SWEETWATER, TX



                                          Page 4 of 10
                                                                                        PLTFS0007
     Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 26 of 28




THE POST AND MAIL      TIMES RECORD               THE RIDGWAY RECORD     GUYMON DAILY
 COLUMBIA CITY, IN     VALLEY CITY, ND                 RIDGWAY, PA          HERALD
                                                                          GUYMON, OK




POTEAU DAILY NEWS    ANTLERS AMERICAN             THE COMMUNITY POST   RENEWABLE ENERGY
    POTEAU, OK          ANTLERS, OK                    MINSTER, OH          WORLD
                                                                           NASHUA, NH




    WEDBUSH          FAT PITCH FINANCIAL            VALUE INVESTING     MY MOTHER LODE
  LOS ANGELES, CA        NEW YORK, NY                    NEWS              SONORA, CA
                                                      NEW YORK, NY




THE BUFFALO NEWS          NEWS OK                       AZ CENTRAL        DAILY HERALD
    BUFFALO, NY       OKLAHOMA CITY, OK                 PHOENIX, AZ    ARLINGTON HEIGHTS, IL




   SWEET WATER       BIG SPRING HERALD            THE RIDGWAY RECORD   THE PUNXSUTAWNEY
    REPORTER            BIG SPRING, TX                 RIDGWAY, PA           SPIRIT
  SWEETWATER, TX                                                        PUNXSUTAWNEY, PA




SM DAILY EXPRESS        THE ANTLERS               THE COMMUNITY POST   POTEAU DAILY NEWS
  ST. MARYS, PA           AMERICAN                     MINSTER, OH         POTEAU, OK
                         ANTLERS, OK



                                         Page 5 of 10
                                                                                      PLTFS0008
      Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 27 of 28




THE EVENING LEADER      WAPAKONETA DAILY            THE ONE OBSERVER        TIMES RECORD
   ST. MARYS, OH             NEWS                         NEWS              VALLEY CITY, ND
                         WAPAKONETA, OH                NEWTON, NC




 STARKVILLE DAILY       THE POST AND MAIL                DECATUR DAILY      MORNING NEWS
       NEWS              COLUMBIA CITY, IN                 DEMOCRAT          BLACKFOOT, ID
   STARKVILLE, MS                                          DECATUR, IN




  MAMMOTH TIMES           MALVERN DAILY             THE INYO REGISTER     THE SALINE COURIER
 MAMMOTH LAKES, CA           RECORD                     BISHOP, CA            BENTON, AR
                           MALVERN, AR




 PENTICTON HERALD         KELOWNA DAILY             DEER PARK TRIBUNE       THE LETHBRIDGE
PENTICTON, BC, CANADA        COURIER                  DEER PARK, WA             HERALD
                        KELOWNA, BC, CANADA                              LETHBRIDGE, AL, CANADA




                                                                             STOCK ENEWS
                                                                              ATLANTA, GE

 THE BORGER NEWS-        THE CHRONICLE-             WINSLOW, EVANS &
      HERALD                JOURNAL                     CROCKER
     BORGER, TX          THUNDER BAY, ON,              BOSTON, MA
                             CANADA




    STOCK FILING
     ATLANTA, GE

                        AMORTIZATION NEWS         ANGEL INVESTOR NEWS      AVERAGES NEWS
                           NEW YORK, NY               NEW YORK, NY          NEW YORK, NY


                                          Page 6 of 10
                                                                                        PLTFS0009
     Case 3:19-cv-00107-MMD-WGC Document 46 Filed 07/24/19 Page 28 of 28




BEAR MARKET NEWS        BLUE CHIP STOCK          BROKERAGE FIRM          BUY BACK NEWS
   NEW YORK, NY              NEWS                     NEWS                NEW YORK, NY
                          NEW YORK, NY             NEW YORK, NY




CASH DIVIDEND NEWS     COLLATERAL NEWS           DIVERGENCE NEWS      DIVERSIFICATION NEWS
   NEW YORK, NY          NEW YORK, NY               NEW YORK, NY          NEW YORK, NY




DIVIDEND YIELD NEWS     EUROBOND NEWS                INDICES NEWS       INVESTMENT FUND
    NEW YORK, NY          NEW YORK, NY                NEW YORK, NY            NEWS
                                                                           NEW YORK, NY




  JUNK BOND NEWS        LEVERAGE NEWS                LIABILITY NEWS      LIQUIDITY NEWS
    NEW YORK, NY          NEW YORK, NY                NEW YORK, NY         NEW YORK, NY




   MARGIN NEWS              MARKET              MARKET RISK NEWS        MEGA FUND NEWS
   NEW YORK, NY       CAPITALIZATION NEWS         NEW YORK, NY            NEW YORK, NY
                          NEW YORK, NY




 MOVING AVERAGE        NET INCOME NEWS         PREMIUM BOND NEWS      SHORT SELLING NEWS
      NEWS               NEW YORK, NY             NEW YORK, NY           NEW YORK, NY
   NEW YORK, NY




                                      Page 7 of 10
                                                                                    PLTFS0010
